DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0018] line 1 "the feature map 131" should be "the output feature map 131".
[0035] line 3 "the arrays 310 and 312" should be "the MAC arrays 310 and 312".
Appropriate correction is required.

Claim Objections
Claim 1-12objected to because of the following informalities: 
Claim 1 recites "the output feature map" in line 14. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "an output feature map". Dependent claims 2-12 are also objected for inheriting the same deficiencies because they are depended on claim 1.
Claim 2 recites "the number of rows of the input sharing network. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a number of rows of the input sharing network". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 2 recites "the number of rows of the first or second MAC array". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a number of rows of the first or second MAC array". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 2 recites "the kernel size". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a kernel size". Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on
Claim 3 recites "the number of columns of the input sharing network". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a number of columns of the input sharing network.
Claim 3 recites "the number of dimensions". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a number of dimensions".
Claim 3 recites "the size of the first or second MAC array". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a size of the first or second MAC array".
Claim 3 recites "a number obtained by subtracting 1 from the kernel size" should be "the number obtained by subtracting 1 from the kernel size" as antecedently recited in claim 2.
Claim 3 recites “corresponds a value obtained” should be “corresponds to a value obtained”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, recites “the first input feature map” in line 2. It is unclear whether the limitation refers to “the first input feature map registers” or is “a first input feature map”. For examination purposes, Examiner interpreted the limitation as “the first input feature map registers”. Dependent claim is also rejected for inheriting the same deficiencies in which claim they depend on

Claim 6, recites “the second input feature map” in line 2. It is unclear whether the limitation refers to “the second input feature map registers” or is “a second input feature map”. For examination purposes, Examiner interpreted the limitation as “the second input feature map registers”.

	Claim 9, recites “the register chain of the output shift network is changed in arrangement according to a selection of the input feature map switching network”. The lack of correspondence with the instant specification renders the claim unclear and indefinite. See MPEP 2173.03. Specification [0034] discloses that the arrangement of the registers of the output shift network 342 may depend on the dimension and size of the MAC array 310 and 312 or at least as shown in figure 3, the arrangement or number of output registers does not depend on the IFM switching network 315. For examination purposes, Examiner interpreted the limitation in light of specification [0034] as “the register chain of the output shift network is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pineda de Gyvez et al - US 20180300138 (hereinafter "Pineda") in view of Kato – US 20110239032.

Regarding claim 1, Pineda teaches a convolutional operation device that performs convolutional neural network CNN processing (Pineda, figure 3 hardware accelerator), the convolutional operation device comprising: an input sharing network comprising first input feature map registers and second input feature map registers (Pineda, figure 4, [0064] shows 4 processing slices that comprise register file RF0 - RF3 and register R3-0 [i.e. input sharing network], wherein RF3, R3 and RF2, R2 [i.e. first input feature map registers], RF1, R1 and RF0, R0 [i.e. second input feature map registers) configured to sequentially shift each input feature map, which is inputted in row units, in a row direction or a column (Pineda, input data 434 [i.e. input feature map] are being stored in the registers file RF3-RF0 as shown in figure 4, [0069] the columns in the input data in box 446 is processed by the processing element PE at each processing cycle, thus at each cycle, each input feature is sequentially shifted from register file to register to be processed by the PE in column direction) and output the shifted input feature map and arranged in rows and columns (Pineda, figure 4, the input data stored in the register files RF0-RF3 are shifted to the Register R3-R0 and input data from R3-R0 are output to PE3-PE0 and as shown in figure 4 the registers are arranged in rows and columns); 
a first multiply-accumulator MAC array connected to the first input feature map registers (Pineda, figure 4, PE3 and PE2 [i.e. a first multiply-accumulator MAC array] is connected to RF3-RF2 [i.e. the first input feature map register]. [0097, 0100] figure 7 describes the implementation of the PE that comprises MAC); 
an input feature map switching network configured to select any one of the first input feature map registers and the second input feature map registers (Pineda, figure 4, [0064] the functionality of a MUX [i.e. an input feature map switching network] can be used to selectively connect anyone of the register files RF3-RF0 to anyone of the register R3-R0); 
a second multiply-accumulator MAC array connected to any one selected by the input feature map switching network among the first input feature map registers and the second input feature map registers (Pineda, figure 4, PE1 and PE0 [i.e. a second multiply-accumulate MAC array] connects to the MUX [i.e. the input feature map switching network] that can be used to can be used to selectively connect anyone of the register files RF3-RF0 to anyone of the register R3-R0 [0064,0077]. [0097, 0100] figure 7 describes the implementation of the PE that comprises MAC); and
Pineda does not teach an output shift network configured to shift the output feature map outputted from the first MAC array and the second MAC array to transmit the shifted output feature map to an output memory
(Kato, figure 2, shift registers 106) configured to shift the output feature map outputted from the first MAC array and the second MAC array to transmit the shifted output feature map to an output memory (Kato, figure 2, the shift register 106 [0059] the cumulative sum acquired by the accumulative adder 108 are loaded to the shift register 106 and the accumulative sum is then transmitted to the non-linear conversion unit 109, [0060 figure 5, the non-linear conversion unit 109 includes a look up table [i.e. an output memory]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Pineda to include a shift register between the PE array and the LUT as disclosed in Kato figure 2. This modification would have been obvious because both Pineda and Kato disclose system that includes multipliers and adders to perform convolution of neural network and the output of the multipliers and adders are fed into LUT. And as recognized by Kato [0059], having shift register 106 to store the cumulative sum would be able to transmit to the non-linear conversion unit at a predetermined time.
	
	Regarding claim 2, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including the number of rows of the input sharing network corresponds to a sum of the number of rows of the first or second MAC array and a number obtaining by subtracting 1 from the kernel size (Pineda, figure 4, the number of rows of R3-R0 and RF3-RF0 is 9 that corresponds to a sum of the number of rows of the PE array, which is 1, and kernel size minus 1, as shown in figure 4, C_ker size is 9 – 1 = 8. Thus, the sum of 8 and 1 is 9 corresponds to the number of rows of R3-R0 and RF3-RF0).

	  Regarding claim 3, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above. Furthermore, as shown in figure 4, Pineda discloses a number obtained by subtracting 1 from the kernel size (Pineda, figure 4 C_ker size is 9, subtract 1 equals 8) and a product of the number of dimensions and the size of the first or second MAC array (Pineda, figure 4, the number of dimensions is 2, which are row and column, and the size of the first or second MAC array is 2. Thus the product is 4), but Pineda does not teach the number of columns of the input sharing network corresponds a value obtained by adding a number obtained by subtracting 1 from the kernel size to a product of the number of dimensions and the size of the first or second MAC array (which is 12). However, Kato discloses 12 identical multiplier 107 and 12 identical cumulative adders 108 operating on the same clock cycle (Kato, figure 2 [0059]. Thus Kato teaches 12 PEs that corresponding to the sum of a number obtained by subtracting 1 from the kernel size to a product of the number of dimensions and the size of the first or second MAC array, which is 12)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to substitute the 12 PE as disclosed in figure 2 [0059] of Kato to replace the PE array of Pineda. This modification would have been obvious because the substitution of one known element for another would have yielded predictable results of performing convolution operation to one of ordinary skill in the art. Furthermore, having additional processing elements to process data in parallel would increase the speed of the computation.
As modified, the combined system of Pineda in view of Kato would teach the number of columns of the input sharing network (number of columns is 12) corresponds a value obtained by adding a number obtained by subtracting 1 from the kernel size (9 minus 1) to a product of the number of dimensions (dimensions is 2) and the size of the first or second MAC array (size is 2).

Regarding claim 4, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including further comprising a weight memory configured to provide a first kernel weight or a second kernel weight to the first MAC array and the second MAC array according to a selection of the input feature map switching network (Pineda, figure 4, [0019] a weight memory provide weight data to the processing element of the processing element slices, such as PE3 and PE2 [i.e. the first MAC array] and PE1 and PE0 [i.e. the second MAC array]).  

Regarding claim 5, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including wherein if the input feature map switching network selects the first input feature map, the weight memory provides the first kernel weight to the first MAC array and the second kernel weight to the second MAC array (Pineda, [0064] figure 4, the mux shown between the RF3-RF0 and R3-R0 represent a switching network that can used to selectively connect any one of the register file RF3-RF0 to any one of the register R3-R0. [0069] provide example where processing element PE3 processes input data X_03 [i.e. the first input feature map registers], kernel value W00 [i.e. first kernel weight] is provided to PE3 and figure 4 shows X_01 is also provided to PE0, wherein W01 [i.e. second weight kernel) is also provided to PE0).   

Regarding claim 6, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including wherein if the input feature map switching network selects the second input feature map, the weight memory provides the first kernel weight to each of the first MAC array and the second MAC array (Pineda figure 4 provide an example where processing element PE0 processes input data X_00 [i.e. the second input feature map registers], kernel value W00 [i.e. first kernel weight] is provided to PE0 and [0069] PE3 processes X_03 and the kernel W00 is also provided to PE3 [i.e. second MAC array]).  

Regarding claim 8, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including wherein the output shift network comprises a (Kato, figure 3 [0055] discloses the implementation of shift register 106 include a chain of 4 flip-flop to shift the output from the cumulative adders, the 4 flip-flop are connected in a zigzag form and transmit the shifted data out0-outn to the LUT [i.e. the output memory] within the non-linear conversion unit).  
	
Regarding claim 10, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including wherein the input feature map switching network comprises a plurality of multiplexers configured to select any one of first input feature map registers and the second input feature map registers (Pineda, figure 6, illustrates the MUX as shown in figure 4 to include a plurality of multiplexers that can be used to selectively connect anyone of the register files RF3-RF0 to anyone of the register R3-R0 [0064]).   

Regarding claim 12, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including further comprising a controller configured to control the input sharing network, the input feature map switching network, and the output shift network (Pineda, figure 3 controller 308 [0095] register file memory and register array include multiplexers are controlled by the controller. [0060] controller may load specific data into specific register, from specific location in the register file or other registers. [0024] controller may write the feature map output data into the register file memory).

Claim 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pineda in view of Kato as applied to claim 4 above, and further in view of Shibata - US 20210004701.

Regarding claim 7, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, but the combined system of Pineda in view of Kato does not disclose a weight switching network configured to selectively provide the first kernel weight and the second kernel weight outputted from the weight memory to the first MAC array and the second MAC array. However, Shibata teaches a weight switching network configured (Shibata, figure 8, selector 71 [i.e. a weight switching network]) to selectively provide the first kernel weight and the second kernel weight outputted from the weight memory to the first MAC array and the second MAC array (Shibata, figure 3, 6, 8 the weight data are from weight storage part [i.e. the weight memory] and [0103] the selector 71 determines which processors 72 to be output destination for the input weight elements).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Pineda’s method of performing convolution operation to use Shibata’s method of performing convolution operation that includes a selector for selecting the weight data as disclosed in Shibata. This modification would have been obvious because both Pineda and Shibata disclose method for performing convolution operation, and as recognized by Shibata, [0130-0132] using such method would reduce number of multiplication.

Regarding claim 9, the combined system of Pineda in view of Kato discloses the claim invention as in the parent claim above, including 4 processing elements to perform convolution (Pineda, figure 4) and a shift register that includes a register chain of 4 cascaded flip-flops (Kato, figure 3), but the combined system of Pineda in view of Kato does not disclose the register chain of the output shift network is changed in arrangement according to a selection of the input feature map switching network. However, Shibata teaches the register chain of the output shift network is changed in arrangement according to a selection of the input feature map switching network (Shibata, figure 8 illustrates at least 16 processors with 16 corresponding registers when performing convolution computation)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Pineda in view of Kato’s method of performing convolution operation to use additional processors/PEs as Shibata’s method of performing convolution operation that includes at least 16 processors as disclosed in Shibata figure 8. This modification would have been obvious because Pineda in view of Kato and Shibata disclose method for performing convolution operation, and as recognized by Shibata, [0130-0132] using such method would reduce number of multiplication. 
As modified, the combined system of Pineda in view of Kato and Shibata discloses a register chain of the output shift network is changed in arrangement according to a selection of the input feature map switching network (Note that examiner interpreted the claim in light of the specification. see rejection 112(b) above for details).
 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	
Applicant claims a convolutional operation device that performs convolutional neural network CNN processing, the convolutional operation device comprising: an input sharing 
The primary reason for indicating allowable subject matter is the limitation in combination with all the limitations, wherein each of the first input feature map registers and the second input feature map registers sequentially shifts an input feature map in a shift direction (left -> left -> up -> right -> right -> up -> left -> left).
Pineda – US 20180300138 
Pineda discloses a system for performing convolution operation that comprises register files and registers that are connected to multiple processing elements and multiplexers and the output of the processing elements are fed into a lookup table/memory. Pineda further discloses an input data that are sequentially shifted from the register file RF3-0 to register R3-R0 and feed to the processing elements PE3-PE0 [0069]. Furthermore, Pineda also disclose a mux as shown in figure 4 to select the input data to be shifted to the register for performing convolution operation. However, Pineda does not explicitly teach each of the first input feature map registers 
Kato – US 20110239032
Kato discloses a system for performing convolution computation that includes a plurality of multipliers and adders connected to a shift register as shown in figure 2, and the output of the shift register is fed into non-linear conversion unit that comprises a lookup table. Kato further discloses that the shift register comprises a register chain to shift the cumulative values from the adder to the lookup table. However, Kato does not explicitly teach each of the first input feature map registers and the second input feature map registers sequentially shifts an input feature map in the specific shift direction, left -> left -> up -> right -> right -> up -> left -> left.
	Shibata – US 20210004701
Shibata disclose a system for performing convolution computation that comprises a selector and a plurality of computing processors as shown in figure 8, wherein Shibata also discloses the selector determines which computing processor to be output destination of the input weight elements among the plurality of computing processors. Shibata further discloses that the input data and weight values are stored in different memories. However, Shibata does not explicitly teach each of the first input feature map registers and the second input feature map registers sequentially shifts an input feature map in the specific shift direction, left -> left -> up -> right -> right -> up -> left -> left.
Therefore, none of the closest prior art discloses the limitation wherein each of the first input feature map registers and the second input feature map registers sequentially shifts an input feature map in a shift direction (left -> left -> up -> right -> right -> up -> left -> left). Thus, Claim 11 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182